         Case 1:17-cv-00181-LAP Document 91 Filed 10/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUHAIL LAUREANO,

                   Plaintiff,
                                               No. 17-CV-181 (LAP)
          -against-
                                                       ORDER
CITY OF NEW YORK, et al.,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Counsel’s request to file certain confidential material in

the motions in limine under seal [dkt no. 78] is GRANTED.

SO ORDERED.

Dated:    October 8, 2020
          New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
